The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6-7, 10-13, 15 and 31 are presented for examination.
	Applicant’s Amendment filed September 19, 2022 has been entered into the present application. 
	Claims 1, 3, 6-7, 10-13, 15 and 31 remain pending. Claims 5 and 8-9 are cancelled. Claims 1, 6, 10 and 31 are amended. 
Applicant’s arguments, filed September 19, 2022, have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of (i) the compound (S)-N-((3S,5S,6R)-6-methyl-2-oxo-5-phenyl-1-(2,2,2-trifluoroethyl)piperidin-3-yl)-2’-oxo-1’,2’,5,7-tetrahydrospiro[cyclopenta[b]pyridine-6,3’-pyrrolo[2,3-b]pyridine]-3-carboxamide (CAS Registry No. 1374248-77-7), which has the chemical structure 
    PNG
    media_image1.png
    141
    177
    media_image1.png
    Greyscale
and corresponds to Applicant’s instantly claimed formula (Ia), in which each Rb is hydrogen, as the single disclosed species of compound of formula (I), (ii) croscarmellose sodium as the single disclosed species of disintegrant, and (iii) d-alpha-tocopherol polyethyleneglycol succinate (TPGS) as the single disclosed species of dispersing agent, as stated in the reply filed April 5, 2021, which is still in effect over the claims. 
	Instant claims 1, 3, 6-7, 10-13, 15 and 31 (claims 5 and 8-9 now being cancelled) are drawn to the elected species and are herein examined on the merits infra.
Information Disclosure Statement
Applicant’s Information Disclosure Statement filed September 19, 2022 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A/B, the Examiner has considered the cited references. 

Status of Rejections Set Forth in the March 18, 2022 Non-Final Office Action
	In reply to the rejection of claim 8 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for new matter, as set forth at p.6-7 of the previous Office Action dated March 18, 2022, Applicant now cancels claim 8. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1, 3, 5-8, 12-13, 15 and 31 under 35 U.S.C. §102(a)(1) as being anticipated by Johnson et al. (WO 2015/119848 A1; August 2015), as set forth at p.7-9 of the previous Office Action dated March 18, 2022, Applicant now amends claim 1 to incorporate the limitations of claim 9, which was not subject to rejection. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1, 3 and 12-13 under 35 U.S.C. §103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), as set forth at p.9-11 of the previous Office Action dated March 18, 2022, Applicant now amends claim 1 to incorporate the limitations of claim 9, which was not subject to rejection. Accordingly, the rejection is now hereby withdrawn.
	As a result of the withdrawal of this rejection, the subsequent rejections of (i) claims 5-8 and 31 under 35 U.S.C. §103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), as applied to claims 1, 3 and 12-13, further in view of Brown et al. (WO 2015/120014 A1; August 2015), as set forth at p.11-12 of the previous Office Action dated March 18, 2022, and (ii) claim 15 under 35 U.S.C. §103 as being unpatentable over Geers et al. (U.S. Patent Application Publication No. 2010/0227903 A1; 2010) in view of Mahjour et al. (WO 2015/038736 A1; Published March 2015, Filed September 11, 2014), as applied to claims 1, 3 and 12-13, further in view of Zhang et al. (WO 2010/114801 A1; 2010), as set forth at p.12 of the previous Office Action dated March 18, 2022, are each also withdrawn.
	In reply to the provisional rejection of claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent Application No. 15/719,771 in view of Johnson et al. (WO 2015/119848 A1; August 2015), as set forth at p.13-15 of the previous Office Action dated March 18, 2022, Applicant now amends claim 1 to incorporate the limitations of claim 9, which was not subject to rejection. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of (i) claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 8,912,210 B2; or (ii) claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,174,989 B2; or (iii) claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,487,523 B2; each alternatively taken in view of Johnson et al. (WO 2015/119848 A1; August 2015), as set forth at p.16-18 of the previous Office Action dated March 18, 2022, Applicant now amends claim 1 to incorporate the limitations of claim 9, which was not subject to rejection. Accordingly, the rejections are each now hereby withdrawn. 
	In reply to the rejection of (i) claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,499,545 B2; or (ii) claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,833,448 B2; or (iii) claims 1, 3, 5-8, 12-13, 15 and 31 on the grounds of nonstatutory double patenting as being unpatentable over claims 2 and 13-14 of U.S. Patent No. 10,272,077 B2; each alternatively taken in view of Johnson et al. (WO 2015/119848 A1; August 2015), as set forth at p.18-20 of the previous Office Action dated March 18, 2022, Applicant now amends claim 1 to incorporate the limitations of claim 9, which was not subject to rejection. Accordingly, the rejections are each now hereby withdrawn.


Priority
	The present application is a continuation of U.S. Patent Application No. 16/178,641, filed November 2, 2018, which is a continuation of U.S. Patent Application No. 15/115,026, filed July 28, 2016, which is a National Stage (371) entry of PCT Application No. PCT/US2015/013672, filed January 30, 2015, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 61/936,019, filed February 5, 2014, and 62/087,366, filed December 4, 2014.
	In the Remarks filed September 19, 2022, Applicant asserts that claim 1 is amended to now recite the inclusion of a dispersing agent, “which the Examiner acknowledges is fully supported by the ‘366 provisional application on page 5 of the [a]ction” (Remarks, p.5).
	As previously indicated at p.5 of the Office Action dated March 18, 2022, Applicant was notified that previously pending (but now cancelled) claims 9-11 were supported by the prior-filed ‘366 provisional application filed December 4, 2014. As Applicant now amends claim 1 to incorporate the limitations of previously pending, but now cancelled, claim 9, it follows thereon that Applicant’s claim 1 as newly amended is now entitled to the benefit of the earlier-filed ‘366 provisional application filed December 4, 2014. 
	Accordingly, the effective filing date of claims 1, 3, 6-7, 10-13, 15 and 31 is December 4, 2014 (the filing date of the ‘366 provisional application). 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 3, 6-7, 10-13, 15 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-21 of U.S. Patent No. 10,117,836 B2, already of record, for the reasons of record set forth at p.15-16 of the previous Office Action dated March 18, 2022, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 5 and 8-9 necessitates the removal of such claims from the statement of the rejection above. 
Newly amended claim 1 now requires a “dispersing agent” as part of the recited tablet extrudate, a limitation that appeared in previously pending (but now cancelled) claim 9.
Applicant now amends claim 6 to depend from claim 1, and continues to define the disintegration system as comprising a disintegrant selected from croscarmellose sodium or crospovidone.
Applicant now amends claim 9 to depend from claim 1, and continues to define the dispersing agent as TPGS or polyethoxylated castor oil.
Applicant now amends claim 31 to depend from claim 1, and continues to define the disintegration system as comprising powdered sodium chloride.
‘836 recites a tablet comprising (a) an extrudate comprising (i) a polymer matrix that is a water-soluble PVP/VA matrix, (ii) a dispersing agent, and (iii) a therapeutically effective amount of a compound of Formula I1, wherein the dispersing agent and compound of formula I is dispersed within the polymer matrix, and (b) a disintegration system comprising powdered sodium chloride and croscarmellose sodium, wherein the disintegration system comprises a 1:1 weight ratio of powdered sodium chloride and croscarmellose sodium (patent claim 8). ‘836 also further defines the dispersing agent as TPGS (patent claim 9).

Response to Applicant’s Arguments 
In reply, Applicant traverses the rejection, requesting that the nonstatutory double patenting rejection “be held in abeyance until the claims are found to be otherwise allowable” (Remarks, p.7-8). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending nonprovisional rejection set forth infra. In view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited ‘836 patent claims, the rejection remains proper as indicated above.
For these reasons supra, rejection of claims 1, 3, 6-7, 10-13, 15 and 31 is proper.

Conclusion
Rejection of claims 1, 3, 6-7, 10-13, 15 and 31 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 21, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that formula I of the ‘836 claims clearly circumscribes compounds in which each of Ra is hydrogen, which is identical in structure to Applicant’s instantly claimed compound of formula Ia.